Citation Nr: 1009680	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-36 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUE

Whether the appellant may qualify as a surviving spouse of a 
Veteran for the purposes of receiving Dependency and 
Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant, friend


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
November 1969.  He died on August [redacted], 2006.  The appellant 
was married to the Veteran at the time of his death.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Manchester, New Hampshire, that 
denied appellant's eligibility for DIC. 

The appellant and a friend testified at a hearing before a 
decision review officer (DRO) at the RO in September 2008.


FINDINGS OF FACT

1.  The Veteran served on active duty from December 1961 to 
November 1969.

2.  The Veteran and the appellant cohabitated together in the 
State of New Hampshire since some time in the late 1990s.  

3.  The appellant obtained a divorce from her prior spouse on 
April [redacted], 2006.

4.  The Veteran and the appellant were married in the State 
of New Hampshire on June [redacted], 2006.

5.  The Veteran did not acknowledge the appellant as his wife 
prior to June [redacted], 2006.

6.  The Veteran died on August [redacted], 2006.  

7.  The parties did not have any children together.


CONCLUSION OF LAW

The legal requirements for eligibility for death and 
indemnity compensation as the surviving spouse of the Veteran 
were not met.  38 U.S.C.A. §§ 101, 103(c) (West 2002 & Supp. 
2009), 38 C.F.R. §§ 3.1(j), 3, 3.50, 3.52, 3.53, 3.54 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

This matter is decided by operation of law.  As such the VCAA 
does not apply as there is no notice or development that 
could change the outcome.  In any event, any required notice 
or development has been accomplished.




II.  Entitlement to DIC as the Spouse of the Veteran

Pertinent VA laws and regulations provide that DIC may be 
paid to a surviving spouse if the marriage to the Veteran 
occurred before or during his or her service or, if the 
marriage took place after service, if (1) the claimant 
married the Veteran before the expiration of 15 years after 
the period of service in which the injury or disease that 
caused the Veteran's death was incurred or aggravated, or (2) 
the claimant was married to the Veteran for 1 year or more 
prior to the Veteran's death, or (3) the claimant was married 
to the Veteran for any period of time if a child was born to 
the marriage or was born to the couple before their marriage. 
38 C.F.R. § 3.54; see 38 U.S.C.A. § 1102.  

"Spouse" is defined as by regulation as "a person of the 
opposite sex whose marriage to the veteran meets the 
requirements of [38 C.F.R.] § 3.1(j)." 38 C.F.R. § 3.50(a).  
38 C.F.R. § 3.1(j) defines "marriage" as "a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued." Id. A 
"surviving spouse" is defined as a member of the opposite 
sex who was the spouse of the Veteran at the time of the 
Veteran's death and who (1) lived with the Veteran 
continuously since the time of the parties' marriage to the 
date of the Veteran's death, unless there was a separation 
which was due to the misconduct of, or procured by, the 
Veteran without the fault of the spouse, and (2) except as 
provided in 38 C.F.R. § 3.55 (pertaining to certain 
terminations of subsequent marriages), has not remarried and 
has not held him or herself out to the public as the spouse 
of a member of the opposite sex with whom he or she was then 
cohabiting. 38 C.F.R. § 3.50 (b). 
 
Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to a Veteran 
was invalid by reason of a legal impediment, the marriage 
will nevertheless be deemed valid by VA if: (1) the marriage 
occurred at least 1 year before the Veteran's death (or 
existed for any period of time if a child was born of the 
purported marriage or was born to the parties before such 
marriage); (2) the claimant entered into the marriage without 
knowledge of the impediment; (3) the claimant cohabited with 
the Veteran continuously from the date of marriage to the 
date of the Veteran's death; and (4) no claim has been filed 
by a legal surviving spouse who was found entitled to 
gratuitous death benefits other than accrued monthly benefits 
covering a period prior to the Veteran's death.  38 C.F.R. § 
3.52.   

The Veteran's service records indicate that he served in the 
Army from December 1961 to November 1969.  On an application 
for increased benefits by reason of having a wife and child 
that the Veteran submitted in July 1987 he indicated that he 
married Rita B. in July 1987 and had 2 prior marriages that 
had ended in divorce.  In December 1998 the Veteran notified 
VA that Rita B. died in September 1995 and that his marital 
status was "widowed."  The Veteran was thereafter paid by 
VA as a single Veteran with no dependants.  The Veteran filed 
a claim for service connection for diabetes in July 2001.  A 
January 2002 letter accompanying the rating decision granting 
benefits informed the Veteran that he might be entitled to 
additional compensation for dependants, and instructed him to 
file a VA Form 21-686c if he was married or had children.  
The Veteran did not do so.  In February 2002 the Veteran 
filed a claim for a total disability rating by reason of 
individual unemployability.  This claim was granted by a 
decision dated in May 2002; the letter that notified the 
Veteran of the award stated that he was being paid as a 
single Veteran with no dependants.  The Veteran did not 
notify VA that he had any dependants after receiving this 
letter.  

The appellant indicated on her application for death benefits 
in September 2006 that prior to her marriage to the Veteran 
in June 2006 she was married to [redacted] and that this 
marriage was terminated by divorce in April 2006.  On that 
claim form, and in a written statement accompanying the form, 
the appellant stated that she married the Veteran in June 
2006.  She wrote that she met the Veteran in early 1999, that 
he asked her to marry him in December 2005, and that they 
"became husband and wife" in June 2006.  A marriage 
certificate issued by the state of New Hampshire indicates 
that the Veteran and the appellant were married on June [redacted], 
2006.  A death certificate indicates that the Veteran died 
two months later, on August [redacted], 2006.  The Veteran and the 
appellant each had children from previous relationships, but 
they did not have any children together.

The appellant now contends that, although the parties' 
marriage was not solemnized until June 2006, they were 
married pursuant to the common law of the state of New 
Hampshire prior to that date.  At her hearing in September 
2008 she testified that she moved in with the Veteran in 
March 1997 and that they lived together as husband and wife 
in the state of New Hampshire since that time.  A friend of 
the appellant testified that he regarded the Veteran and the 
appellant as husband and wife prior to their June 2006 
marriage.  The appellant submitted written statements from 
various acquaintances who indicated that they regarded the 
Veteran and the appellant as husband and wife since as early 
as 1999.  She also submitted documentation showing that she 
and the Veteran shared a joint bank account since July 2004.  

Under the law of the state of New Hampshire, "[p]ersons 
cohabitating and acknowledging each other as husband and 
wife, and generally reputed to be such, for the period of 3 
years, and until the decease of one of them, shall thereafter 
be deemed to have been legally married."  N.H. Rev. Stat. § 
457:39.  New Hampshire courts have consistently held that, to 
be valid, a common law marriage must meet all three prongs 
set forth in the statute.  "New Hampshire is a jurisdiction 
which does not recognize the validity of common law 
marriages... except to the limited extent provided by (RSA 
457:39)" Joan S. v. John S., 121 N.H. 96, 99 (1981) (citing 
Fowler v. Fowler, 96 N.H. 494, 497 (1951).  In Joan S., the 
Supreme Court of New Hampshire observed that New Hampshire's 
common law marriage statute existed in substantially the same 
form since 1842 and that legislative action would be 
necessary in order to recognize common law marriages more 
broadly.  The New Hampshire Supreme Court recently reaffirmed 
its position in Estate of Bourassa, 157 N.H. 356 (2008), 
citing the same language that it used in Joan S.  Id at 357.   

Here, the facts do not show that the appellant and the 
Veteran had a valid common law marriage prior to June 2006.  
While the evidence indicated that the appellant and the 
Veteran cohabited together since the late 1990s and were 
regarded as husband and wife by some members of the 
community, it is clear that the Veteran and the appellant did 
not consider themselves to be married prior to June 2006.  

First, the Veteran's claims history during his lifetime 
indicates that he did not acknowledge the appellant as his 
wife prior to their marriage ceremony.  He affirmatively 
indicated that he was unmarried on the VA Form 21-686c that 
he filed in December 1998, after the time the claimant 
testified at her hearing that she and the Veteran began 
living together as husband and wife (although the appellant 
previously indicated that she met the Veteran in 1999).  
Moreover, while the Veteran filed various claims with VA 
during the period that he and the appellant cohabitated, he 
did not indicate at any time that he was married.  
Significantly, the January 2002 letter that VA sent to the 
Veteran informed him that he needed to file an updated VA 
Form 21-686c if he got married or had children and that he 
could receive additional compensation if this was the case.  
Yet, the Veteran did not update his dependency status after 
receiving this letter.

Second, the appellant's own written statements submitted in 
connection with her claim for benefits and her testimony at 
the September 2008 hearing at the RO demonstrates that she 
and the Veteran did not consider themselves to be husband and 
wife prior to June 2006 although they cohabitated together.  
Notably, when the appellant filed for claim for benefits in 
September 2006 she specifically indicated that she married 
the Veteran in June 2006.  She did not contend that she was 
married to the Veteran prior to June 2006 until she was 
contacted by an employee of the RO who informed her that she 
might be eligible for benefits if she had been the common law 
wife of the Veteran prior to the time their marriage was 
solemnized.  

While the appellant testified at the September 2008 hearing 
that she and the Veteran lived together as husband and wife 
since March 1997, she also testified that the Veteran was 
"old-fashioned" and would not marry her until her son 
graduated from school.  She testified that the Veteran 
proposed to her on New Year's Eve of 2005-2006 and that he 
gave her an engagement ring at that time.  He sent out 
wedding invitations and planned a reception "as if [the 
appellant and the Veteran] were 20 years old."  These 
actions are inconsistent with a finding that the Veteran and 
the appellant consider themselves to be married prior to June 
[redacted], 2006.  Rather, they indicate that they made a conscious 
decision not to marry until 2006.    

Moreover, another impediment exists towards recognizing the 
position advanced by the appellant.  The appellant 
acknowledged on her claim form and at her hearing that she 
was previously married and that she did not obtain a divorce 
from her former husband until April 2006.  New Hampshire law 
specifically prohibits an individual who is already married 
from entering into a subsequent marriage, stating, "[n]o 
person shall be allowed to be married to more than one person 
at any given time."  N.H. Rev. Stat. § 457:2.  Therefore, 
the appellant could not marry the Veteran, either through an 
appropriate ceremony or by operation of N.H. Rev. Stat. § 
457:39, prior to the time that she obtained a divorce from 
her former husband.  While the appellant credibly testified 
that she did not know that she was still married to her ex-
husband when she began cohabitating with the Veteran, and 
that she did not discover that her previous marriage was 
still valid until she and the Veteran attempted to obtain a 
marriage license, this lack of knowledge does not remove the 
impediment to a valid marriage.  

While 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52 provide that 
certain attempted marriages, although invalid by reason of a 
legal impediment, will nevertheless be deemed valid by VA, 
the claimant does not meet the criteria for application of 
this provision.  In order for it to apply, the appellant and 
the Veteran would have needed to have met all of the criteria 
set forth for a valid common law marriage as defined by N.H. 
Rev. Stat. 457:39.

The Board acknowledges that the appellant and the Veteran 
were in a long term relationship prior to the date of their 
actual marriage and that the appellant helped care for the 
Veteran when he had health problems prior to their marriage.  
However, the Board has no jurisdiction to award the appellant 
benefits to which she is not legally entitled.  Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  Since the appellant does 
not meet the criteria set forth in 38 C.F.R. § 3.54(c) she 
cannot be granted DIC benefits for the death of her husband.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the claimant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable herein because the preponderance of 
the evidence establishes that the appellant does not meet the 
criteria to receive DIC benefits as a result of the death of 
this Veteran.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied.


ORDER

The appellant does not qualify as a surviving spouse of the 
Veteran for receiving DIC.  The appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


